Item 77C Matters submitted to a vote of security holders A special meeting of shareholders (the "Meeting") of The Dreyfus Socially Responsible Growth Fund, Inc. (the "Fund"), now known as The Dreyfus Sustainable U.S. Equity Portfolio, Inc., was held on March 9, 2017. Out of a total of 6,129,198 Fund shares ("Shares") entitled to vote at the Meeting, 4,985,148 were represented at the Meeting, in person or by proxy. The proposals considered at the meeting and the results were as follows: Shares For Against Abstain 1B To approve a sub-investment advisory agreement between Dreyfus and Newton Investment Management (North America) Limited with respect to the fund. 3,206,302 1,078,073 700,773 3A To approve the implementation of a "manager of managers" arrangement whereby Dreyfus, under certain circumstances, would be able to hire and replace fund sub-advisers that are either unaffiliated with Dreyfus or are wholly-owned subsidiaries of Dreyfus' ultimate parent company, the Bank of New York Mellon Corporation ("BNY Mellon"), without obtaining shareholder approval. 3,128,706 1,170,288 686,154 3B To approve the implementation of a "manager of managers" arrangement whereby Dreyfus, under certain circumstances, and subject to the Securities and Exchange Commission's issuance of an exemptive order to the fund and Dreyfus, would be able to hire and replace fund sub-advisers that are either unaffiliated or affiliated with Dreyfus (whether or not wholly-owned subsidiaries of BNY Mellon) without obtaining shareholder approval. 3,229,265 1,164,504 591,379 4B To approve changing fundamental investment restrictions regarding issuer diversification. 3,122,216 1,097,322 765,610 4D To approve changing a fundamental investment restriction on margin, including changing it to a non-fundamental policy. 3,082,405 1,258,366 644,376 The Meeting was adjourned with respect to consideration of the below proposals until March 16, 2017, on which date a special meeting of shareholders of the Fund was held (the "March 16 th Meeting"). Out of a total of 6,129,198 Shares entitled to vote at the March 16 th Meeting, 5,529,764 were represented at the March 16 th Meeting, in person or by proxy. The proposal considered at the meeting and the results were as follows: Shares For Against Abstain 1A To approve removing the fund's current fundamental social investment policy and related fundamental social considerations regarding its investment strategy. 3,535,965 1,452,035 541,764 2A To approve changing the fund's investment objective. 3,453,642 1,456,220 619,902 2B To approve changing the fund's investment objective from a fundamental policy to a non-fundamental policy. 3,280,816 1,547,201 701,748 The following proposals were not approved by shareholders: Shares For Against Abstain 4A To approve changing a fundamental investment restriction regarding investing in commodities, real estate, oil and gas, including adopting a separate fundamental investment restriction regarding investing in physical commodities and certain derivative instruments. 2,888,941 2,082,189 558,634 4C To approve changing a fundamental investment restriction regarding industry concentration. 2,997,939 1,791,551 740,275 4E To approve removing a fundamental investment restriction regarding short sales and certain derivative transactions. 2,918,787 1,902,255 708,723 4F To approve changing a fundamental investment restriction regarding underwriting the securities of other issuers. 2,828,564 2,033,502 667,699 4G To approve changing a fundamental investment restriction regarding investing in companies for the purpose of exercising control to a non-fundamental policy. 2,893,841 1,854,229 781,694 4H To approve removing a fundamental investment restriction regarding companies with limited operations. 2,938,273 1,872,486 719,006 4I To approve removing fundamental investment restrictions regarding investments in securities where affiliated persons are involved. 2,845,819 2,069,725 614,221 4J To approve removing a fundamental investment restriction regarding warrants. 2,867,633 1,885,347 776,785
